Citation Nr: 0409473	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-11 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-
connected shell fragment wound residuals of the left thigh, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the RO.  

The Board construes the veteran's recent assertions as 
raising the issues of increased evaluations for the service-
connected left heel and lower back shell fragment wound 
residuals and an earlier effective date for the assignment of 
a higher rate of compensation for the service-connected shell 
fragment wound residuals.  

As these matters have not been developed for appellate 
review, they are referred back to the RO for appropriate 
action.  

This matter involving the entitlement to a rating higher than 
now assigned 30 percent rating for the service-connected left 
thigh shell fragment wound residuals is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his respresentative if further 
action is required on his part.  



FINDING OF FACT

The veteran currently is shown to have suffered left thigh 
muscle damage that more nearly approximates that of a 
moderately severe degree due to the shell fragment wound 
injury during World War II.  





CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected left thigh shell fragment wound 
residuals are met.  38 U.S.C.A. §§ 1155, 5107, 7104; 
38 C.F.R. §§ 4.7, 4.56, 4.73 including Diagnostic Codes 5314, 
5315 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

To the extent that the action taken hereinbelow is favorable, 
further discussion of VCAA is not required at this time.  

A careful review of the service medical records clearly shows 
that the veteran sustained perforating and penetrating shell 
fragment wounds to the musculature of the left thigh during 
combat service in World War II.  

Specifically, an October 1945 radiologic record showed that 
there was a metallic foreign body located in the soft tissues 
of the middle third of the left thigh 3 by 4 mm in length.  A 
smaller metallic foreign body was located in the soft tissues 
medial and posterior to the medial condyle.  

A December 1945 radiologic record showed two irregular 
foreign bodies, measuring 8 by 4 mms and 4 by 2mms 
respectively, lodged in the soft tissue of the left thigh.  
 
The recent VA examination recorded the veteran's complaints 
of still having retained pieces of shrapnel in the thigh.  
The examiner noted that the veteran had undergone an 
operation after the initial injury and required extended 
convalescence for two months.  Reportedly, he was not able to 
return to full duty for several months thereafter.  

The examiner described the residual scarring due to two 
separate wounds, including one that was of a perforating 
nature.  There were other wound residuals also noted by the 
examiner.  The through-and-through wound was noted to have 
entered on the anterior region of the mid-thigh and to have 
existed in the posterior mid-thigh region.  

The penetrating wound involved the proximal left medial thigh 
area.  The Board finds in this regard that the two wounds as 
likely as not involved two muscle groups of the thigh area.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

On review of the record, the Board finds that the muscle 
groups listed under 38 C.F.R. § 4.73, Diagnostic Codes 5314 
and 5315 were affected.  Group XIV includes the anterior 
thigh group-sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  38 C.F.R. § 4.73, Diagnostic Codes 5314.  Group XV 
includes the mesial thigh group-adductor longus, adductor 
brevis, adductor magnus, and gracilis.  38 C.F.R. § 4.73, 
Diagnostic Codes 5315.  

As the two muscle groups affected were in the same anatomical 
region, the Board finds that the muscle group listed under 
Diagnostic Code 5314 was predominantly affected in this case.  
A moderately severe injury under this Diagnostic Code is 
rated at 30 percent disabling.  

After applying the provisions set forth in 38 C.F.R. 
§ 4.55(e), the Board finds that a rating of moderately severe 
is warranted under Diagnostic Code 5314.  

Given the nature of the current findings, the Board finds 
that the overall damage to the left thigh muscles more nearly 
approximates that of a moderately severe degree.  
Accordingly, a 30 percent rating is for application in this 
case.  



ORDER

An increased rating of 30 percent for the service-connected 
left thigh shell fragment wound residuals with scarring and 
retained foreign bodies is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The veteran is seeking increased compensation for the 
service-connected left thigh, left heel and lower back shell 
fragment wound residuals.  

In particular, the veteran has complained of having pain in 
his lower back radiating down both lower extremities.  He 
also believes that there is still some shrapnel located in 
his left groin.  

As noted, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  

Under this law, VA is required to provide a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The Board refers to the United States Court of Appeals for 
Veterans Claims (Court) holding in Esteban v. Brown, where 
the record reflected that the veteran had multiple problems 
due to service-connected disability, and the court held that 
it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  6 Vet. App. 259, 261 (1994).  

The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

Having reviewed the complete record, the Board finds that 
additional development is necessary.  

In particular, the Board notes that the RO has not yet 
explored the notion of assigning a separate rating based on 
neurological impairment.  In this regard, the Board also 
believes that the veteran should be afforded an additional VA 
examination in order to evaluate the degree of any 
neurological impairment resulting from the veteran's service-
connected shell fragment wound residuals.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.), which have 
treated him for problems related to his 
service-connected residuals of shell 
fragment wounds.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

2.  The RO should undertake to arrange 
for the veteran to undergo a VA 
examination for the purpose of 
determining the current manifestations 
and severity of his service-connected 
scars of the left thigh, left heel and 
lower back residual of shell fragment 
wounds with retained foreign bodies.  All 
necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should 
describe all scars, report the current 
manifestations of each residual scar to 
include a measurement of the area of each 
scar in either square inches or 
centimeters, and indicate whether each 
residual scar is deep or superficial.  
The examiner should also note whether the 
residual scars cause limited motion, 
specifically report active and passive 
ranges of motion of the affected areas, 
and note at what point, if any, the 
veteran experiences painful motion.  
Additionally, the examiner should render 
an opinion on the extent, if any, of any 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, uncertainty 
of movement, or pain in the affected 
areas, and should portray these factors 
in terms of any additional loss in range 
of motion.  The examiner should also 
identify any loss of deep fascia or 
muscle substance or impairment of muscle 
tonus.  The examiner should specifically 
note the presence or absence of retained 
foreign bodies in his left leg or back.  
The examiner should identify any nerve(s) 
affected by residuals of the shrapnel 
wound, including the residual scars, and 
note whether any impairment of sensation, 
paralysis, neuritis or neuralgia is 
present, and whether it affects an 
entirely different function from any 
muscle injury(ies) to the scarred areas.  
For each nerve affected, the examiner 
should comment on how it is manifested 
and its severity.  All findings should be 
reported in detail, and a complete 
rationale must be given for any opinion 
expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for an increased rating 
higher than 30 percent for the service-
connected left thigh shell fragment wound 
residuals.  The RO should specifically 
address whether separate ratings are 
warranted for the veteran's residuals of 
the left thigh shell fragment wounds 
based on neurological impairment.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




